Detailed Action
           Status of Claims  
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are presented for examination.
Claims 1-19 are amended.
Claims 1-19 are rejected.
This Action is Non-Final.
                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2018 and 03/16/2021, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
                                     Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sichner et al. (US Patent Application Pub. No: 20060224811 A1) in view of Edmiston et al. (US Patent Application Pub. No: 20140233372 A1).     

           As per claim 1,Sichner teaches interface for communication [Abstract, paragraphs 0007;0085], A safety control block interfaces to one or more devices utilizing one or more communication protocols wherein a network interface receives and/or transmits data directly from a network.], between an industrial automation application and an industrial fieldbus, comprising a first interface to the industrial automation application [Abstract, paragraphs 0007;0085, Typical applications for industrial automation fieldbuses (e.g., protocol networks 72, 76 and 80) can include press control, robot weld cell control, transfer lines, packaging machines, burner management, emergency shut down and/or ski lifts, for example.], further comprising a second interface to a fieldbus controller [Abstract, paragraphs 0007; 0085,…, a safety control block interfaces to one or more devices utilizing one or more communication protocols wherein a network interface receives and/or transmits data directly from a network],wherein the fieldbus controller is operable to communicate with a peripheral device [paragraphs 0052-0053, Thus, the network interface 22 can facilitate communication between the USB 10 and the control network 60.], the functional element comprising an implementation of a peripheral device specific, industrial automation function [paragraphs 0025-0026;0052-0053, The controller 52 can communicate utilizing any number of protocols.  In one example, the controller 52 can 
         Sichner does not explicitly discloses the interface characterized by a functional element between the first interface and the second interface.     
         Edmiston discloses the interface characterized by a functional element [paragraphs 0004; 0028-0029, EtherCAT uses hardware within the slave nodes to synchronize the slaves to the master's time domain.  Additionally, an EtherCAT `slave` controller provides an interface between the EtherCAT fieldbus and a slave application.], between the first interface and the second interface [paragraphs 0028-0029, the first and second communications components 230, 240.].
        It would have been obvious one ordinary skill in the art before the effective filling date of the claimed invention, to include Edmiston‘s configuring a real-time distributed network into Sichner’s method for processing data within control architecture for the benefit of the module eliminates need for data frames to be duplicated to provide redundancy within the fieldbus network, thus eliminating need to introduce additional processing cycles, complexity and jitter for transmission of data packets and additional checking required for received data frames, also the module eliminates need for the master application running on a signal processing module to adapt behavior to compensate for changes in a network topology, so that post link failure is obviated, thus reducing time and algorithm complexity required to recover from the link failure (Edmiston, [0014]) to obtain the invention as specified in claim 1.

Sichner and Edmiston teach all the limitations of claim 1 above, where Edmiston teaches, an interface, wherein the fieldbus controller is implemented as industrial Ethernet Master or EtherCAT Master [paragraphs 0003-0004, EtherCAT uses hardware within the slave nodes to synchronize the slaves to the master's time domain.  Additionally, an EtherCAT `slave` controller provides an interface between the EtherCAT fieldbus and a slave application.]. 

         As per claim 3, Sichner and Edmiston teach all the limitations of claim 1 above, where Edmiston teaches, an interface, configured for real time processing in a duty cycle between any of 10 µs, 50µs, 64.5µs, 125µ s and 250µs and any of 4ms, 10ms and 20ms [Edmiston, Abstract, paragraph 0017, A real-time distributed network module arranged to provide an interface between at least one master application and at least one real-time distributed network.].  

         As per claim 4, Sichner and Edmiston teach all the limitations of claim 1 above, where Sichner teaches, an interface, wherein the peripheral device specific, industrial automation function comprises at least one predetermined instruction to determine an automation technology output value from an automation technology input value [Sichner, paragraphs 0025-0026; 0052-0053, The controller 52 can communicate utilizing any number of protocols.  In one example, the controller 52 can employ one or more industrial automation protocols such as DeviceNet, ControlNet, Ethernet/IP, etc.].  

Sichner and Edmiston teach all the limitations of claim 1 above, where Sichner and Edmiston teach, an interface, wherein the industrial automation application is configured to communicate via the fieldbus, preferably cyclically, by accessing an object implemented in the peripheral device specific industrial automation function, for input or output of an automation technology value [Sichner, paragraphs 0025-0026; 0052-0053, The controller 52 can communicate utilizing any number of protocols.  In one example, the controller 52 can employ one or more industrial automation protocols such as DeviceNet, ControlNet, Ethernet/IP, etc.], and executing at least one predetermined instruction of the peripheral device specific automation function assigned to the object [Edmiston, paragraph 0019, The safety data table 18 can interface with the safety I/O circuitry 14 to apply to one or more inputs and/or outputs.  The safety data table 18 can update the one or more inputs and/or outputs every cycle, predetermined time increment, etc. via the safety I/O circuitry 14.].  

          As per claim 6, Sichner and Edmiston teach all the limitations of claim 4 above, where Sichner and Edmiston teach, an interface, wherein the at least one predetermined instruction is called repeatedly until a predetermined condition is met [Edmiston, paragraph 0019, The safety data table 18 can interface with the safety I/O circuitry 14 to apply to one or more inputs and/or outputs.  The safety data table 18 can update the one or more inputs and/or outputs every cycle, predetermined time increment, etc. via the safety I/O circuitry 14.], before an automation technology output value is output [Sichner, paragraphs 0025-0026; 0052-0053, The controller 52 can communicate utilizing any number of protocols.  In one example, the controller 52 can 

         As per claim 7, Sichner and Edmiston teach all the limitations of claim 4 above, where Sichner teaches, an interface, further comprising a third interface, configured for additional peripheral device specific direct communication between the fieldbus controller and the industrial automation application [Sichner, paragraphs 0025-0026; 0052-0053, The controller 52 can communicate utilizing any number of protocols.  In one example, the controller 52 can employ one or more industrial automation protocols such as DeviceNet, ControlNet, Ethernet/IP, etc.]. 
 
          As per claim 8, Sichner and Edmiston teach all the limitations of claim 1 above, where Sichner teaches, an interface, wherein the industrial automation application is a Computerized Numerical Control application [Sichner, paragraphs 0025-0026; 0052-0053, The controller 52 can communicate utilizing any number of protocols.  In one example, the controller 52 can employ one or more industrial automation protocols such as DeviceNet, ControlNet, Ethernet/IP, etc.].  

         As per claim 9, Sichner and Edmiston teach all the limitations of claim 1 above, where Sichner teaches, an interface, configured with a dynamically loadable industrial automation function comprising an object for data input and/or data output accessible by the industrial automation application via a predetermined handle to the object [Sichner, paragraphs 0025-0026; 0052-0053, The controller 52 can communicate utilizing any 
        As per claim 10, claim 10 is rejected in accordance to the same rational and reasoning as the above claim 1, wherein claim 10 is the device claim for the apparatus of claim 1.
        As per claims 11-19, claims 11-19 are rejected in accordance to the same rational and reasoning as the above claims 1-9, wherein claims 11-19 are the method claims for the device of claims 1-9.
                              Conclusion 
                     RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                     References Considered Pertinent but not relied upon
        Grgic et al. (US Patent Application Pub. No: 20060178757 A1) teaches an industrial control system includes a central controller having a memory containing programmable data including operating programs for operating the controller, control program for controlling an industrial process, and configuration data configuring values used by the operating program and control program. Grgic discloses the central controller is designed to control multiple devices also having memory holding .
          RAHAMIM et al. (US Patent Application Pub. No: 20150293871A1) a master device has a slave port and a redundant slave port for communicating with slaves according to a network protocol, e.g. EtherCAT, via data packets including a circulating bit. RAHAMIM discloses the slaves are arranged in a sequence starting at the slave port, and are connected via a communication medium, and a respective slave in the sequence detects whether the connection to its processing receiver is lost, and, if so, internally transfers any data packets from its forwarding arrangement to its processing arrangement, while setting the circulating bit. RAHAMIM suggests the master device has a switcher unit coupled to the redundant slave port and a last slave in the sequence, and the switcher unit transfers data packets from the switcher receiver to the switcher transmitter, and detects whether a circulating bit is set. 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106. The examiner can normally be reached Monday-Friday 6:30-
/GETENTE A YIMER/Primary Examiner, Art Unit 2181